Exhibit 16.1 Deloitte & Touche LLP 111 S. Wacker Drive Chicago, Illinois 60606-4301 USA Tel: +1 Fax: +1 www.deloitte.com April 5, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C.20549-7561 Dear Sirs/Madams: We have read Item 4 of Man-AHL Diversified I L.P.’s Form 8-K dated April 5, 2012, and have the following comments: 1.We agree with the statements made in Section 4.01a. 2.We have no basis on which to agree or disagree with the statements made in Section 4.01b. Yours truly, /s/ Deloitte & Touche LLP
